                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                                           CASE NO.:

WINDY LUCIUS,

       Plaintiff,

v.

THE HERTZ CORPORATION,

      Defendant.
__________________________________/

                         COMPLAINT FOR INJUNCTIVE RELIEF

       Windy Lucius, (“Plaintiff”) by and through her undersigned counsel, hereby files this

complaint and sues Defendant, THE HERTZ CORPORATION, a foreign profit corporation doing

business in Florida, and alleges as follows:

                                        INTRODUCTION

       1.      Plaintiff Windy Lucius brings this action individually against THE HERTZ

CORPORATION, (“Defendant”), alleging violations of Title III of the Americans with Disabilities

Act, 42 U.S.C. § 12101 et seq., (hereinafter, “ADA”).

       2.      Plaintiff has been blind for the past nine years. She uses the internet to help her

navigate a world of goods, products and services like the sighted. The internet, websites and

mobile applications provide her a window into the world that she would not otherwise have. She

brings this action against Defendant for offering and maintaining a mobile application (software

that is intended to run on mobile devises such as phones or table computers) that is not fully

accessible and independently usable by visually impaired consumers. The mobile application

(“app”) at issue is available through the Apple “app store” for download and installation on Apple
devices. Defendant developed the app and made it available to millions of phone and tablet users

in the Apple app store.

       3.      Plaintiff is also an advocate of the rights of similarly situated disabled persons and

is a “tester” for the purpose of asserting her civil rights and monitoring, ensuring, and determining

whether places of public accommodation and/or their websites are in compliance with the ADA.

       4.      Defendant offers its app to the general public from which it rents car and trucks to

the public. Defendant’s app allows mobile device users to shop on a mobile platform through a

connection to Wi-Fi or cellular data so that users can make reservations, locate stores, and explore

product offerings on the go. As such, it has subjected itself to the ADA because Defendant’s app

is offered as a tool to promote, advertise and sell its services from its brick and mortar locations,

which are places of public accommodation. As a result, the app must interact with Defendant’s

stores and the public, and in doing so must comply with the ADA, which means it must not

discriminate against individuals with disabilities and may not deny full and equal enjoyment of the

goods and services afforded to the general public.

       5.      Blind and visually impaired consumers must use the assistive technology on the

iPhone to access app content. The app must be designed and programmed to work with the assistive

technology available on the iPhone. Defendant’s app, however, contains digital barriers which

limit the ability of blind and visually impaired consumers to access it, even with Apple’s assistive

technology.

       6.      Defendant’s app does not properly interact with Apple’s assistive technology in a

manner that will allow the blind and visually impaired to enjoy the app, nor does it provide other

means to accommodate the blind and visually impaired.

       7.      Plaintiff has downloaded and attempted to patronize Defendant’s app in the past



                                                 2
   and intends to continue to make further attempts to patronize Defendant’s app. Plaintiff travels

   frequently with friends and family. Such travel puts wear, tear and additional mileage on

   vehicles of friends and family. Plaintiff prefers to rent a vehicle which is new, and dependable

   for driving long distances. She would like to be able to learn about Defendant’s cars and trucks

   for rent, and take advantage of, any specials or discounts offered by Defendant. However,

   unless Defendant is required to eliminate the access barriers at issue and is required to change

   its policies so that access barriers do not reoccur on Defendant’s app, Plaintiff will continue to

   be denied full and equal access to the app as described and will be deterred from fully using

   Defendant’s app or making rentals at the physical locations.

        8.      She would like to be able to learn about Defendant’s car and truck rentals as well

as be able to learn about and take advantage of, any specials or discounts offered by Defendant.

However, unless Defendant is required to eliminate the access barriers at issue and is required to

change its policies so that access barriers do not reoccur on Defendant’s app, Plaintiff will continue

to be denied full and equal access to the app as described and will be deterred from fully using

Defendant’s app or making purchases at the physical locations.

        9.      Plaintiff continues to attempt to utilize the app and/or plans to continue to attempt

to utilize the app in the near future. In the alternative, Plaintiff intends to monitor the app in the

near future, as a tester, to ascertain whether it has been updated to interact properly with screen

reader software.

        10.     Plaintiff is continuously aware of the violations at Defendant’s app and is aware

that it would be a futile gesture to attempt to utilize the app as long as those violations exist unless

she is willing to suffer additional discrimination.

        11.     Plaintiff has suffered, and continues to suffer, frustration and humiliation as the




                                                   3
result of the discriminatory conditions present at Defendant’s app. By continuing to operate its app

with discriminatory conditions, Defendant contributes to Plaintiff’s sense of isolation and

segregation and deprives Plaintiff the full and equal enjoyment of the goods, services, facilities,

privileges and/or accommodations available to the general public. By encountering the

discriminatory conditions at Defendant’s app, and knowing that it would be a futile gesture to

attempt to utilize the app unless she is willing to endure additional discrimination, Plaintiff is

deprived of the meaningful choice of freely visiting and utilizing the same accommodations readily

available to the general public and is deterred and discouraged from doing so. By maintaining an

app with violations, Defendant deprives Plaintiff the equality of opportunity offered to the general

public.

          12.   Plaintiff has suffered and will continue to suffer direct and indirect injury as a result

of the Defendant’s discrimination until the Defendant is compelled to comply with the

requirements of the ADA.

          13.   Plaintiff has a realistic, credible, existing and continuing threat of discrimination

from the Defendant’s non-compliance with the ADA with respect to this app as described above.

Plaintiff has reasonable grounds to believe that she will continue to be subjected to discrimination

in violation of the ADA by the Defendant. Plaintiff desires to access the app to avail herself of the

benefits, advantages, goods and services therein, and/or to assure herself that this app is in

compliance with the ADA so that she and others similarly situated will have full and equal

enjoyment of the app without fear of discrimination.

          14.   The ADA expressly contemplates the type of injunctive relief that Plaintiff seeks in

this action. The ADA provides, in part:

                [i]n the case of violations of . . . this title, injunctive relief shall include an
                order to alter facilities to make such facilities readily accessible to and



                                                    4
                usable by individuals with disabilities . . . Where appropriate, injunctive
                relief shall also include requiring the . . . modification of a policy . . .

42 U.S.C. § 12188(a)(2).

        15.     Therefore, Plaintiff seeks a declaration that Defendant’s app violates federal law

as described and an injunction requiring Defendant to modify its app so that it is fully accessible

to, and independently usable by, blind or visually impaired individuals. Plaintiff further requests

that the Court retain jurisdiction of this matter for a period to be determined to ensure that

Defendant comes into compliance with the requirements of the ADA and to ensure that

Defendant has adopted and is following an institutional policy that will, in fact, cause

Defendant’s app to remain in compliance with the law.

                                    JURISDICTION AND VENUE

        16.     This Court has federal question jurisdiction pursuant to 28 U.S.C. §1331 and 42

U.S.C. § 12188.


        17.     Plaintiff’s claims asserted herein arose in this judicial district and Defendant does

substantial business in this judicial district where it has multiple physical locations.

        18.     Venue in this judicial district is proper under 28 U.S.C. § 1391(b)(1) and (2) in that

this is the judicial district in which Defendant resides, and in which a substantial part of the acts

and omissions giving rise to the claims occurred.

        19.     This Court has personal jurisdiction over THE HERTZ CORPORATION pursuant

to, inter alia, Florida’s long arm statute F.S. § 48.193, in that Defendant: (a) operates, conducts,

engages in, and/or carries on a business or business ventures (s) in Florida and/or has an office or

agency in Florida; (b) has committed one or more tortious acts within Florida; (c) was and/or is

engaged in substantial and not isolated activity within Florida; and/or (d) has purposely availed




                                                    5
itself of Florida’s laws, services and/or benefits and therefore should reasonably anticipate being

hailed into one or more of the courts within the State of Florida.

                                             PARTIES

        20.     Plaintiff, Windy Lucius, is and, at all times relevant hereto, was a resident of the

State of Florida, Miami-Dade County. Plaintiff is and, at all times relevant hereto, has been legally

blind and is therefore a member of a protected class under the ADA, 42 U.S.C. § 12102(2) and the

regulations implementing the ADA set forth at 28 CFR §§ 36.101 et seq.

        21.     Defendant THE HERTZ CORPORATION owns, operates and maintains a car and

truck rental locations called HERTZ, in Miami-Dade County, Florida either through franchisees,

affiliates, partners or other entities. Defendant’s store cars and trucks to the public. Defendant also

offers those items to the public through its app. Defendant’s store and accompanying app work

collectively and are public accommodations pursuant to 42 U.S.C. § 12181(7)(E).

                                               FACTS

        22.     Defendant owns, operates and controls an app from which it rents cars to the public.

The app allows customers to reserve ahead and take advantage of certain specials only available

through the app. The Plaintiff must go to corresponding brick and mortar stores to pick up the car

she reserved from the app. Defendant’s app also helps users locate stores, view pricing and

specials, and a variety of other functions. Plaintiff has used Defendant’s services and would like

to continue to do so.

        23.     Defendant’s app is a nexus to a place of public accommodation pursuant to 42

U.S.C. § 12181(7)(E). Therefore, under the ADA, Defendant must ensure that individuals with

disabilities have access to full and equal enjoyment of the goods and services offered on its app.

        24.     Blind and visually impaired individuals may access apps by using accessibility




                                                  6
features in conjunction with screen reader software that converts text to audio. Screen reader

software provides the primary method by which a visually impaired person may independently use

the internet. Unless the app is designed to be accessed with screen reader software, visually

impaired individuals are unable to fully access app and the information, products, and services

available through the app.

       25.     The international app standards organization, W3C, has published WCAG 2.1 A

(Version 2.0 of the Web Content Accessibility Guidelines). WCAG 2.1 A provides widely

accepted guidelines for making apps accessible to individuals with disabilities and compatible with

screen reader software. These guidelines have been endorsed by the United States Department of

Justice and numerous U.S. District Courts.

       26.     Plaintiff is legally blind and uses VoiceOver screen reader software (hereinafter,

“Plaintiff’s software”) in order to access app content. Plaintiff’s software is the most popular screen

reader software utilized worldwide by visually impaired individuals for Apple tablets and phones.

       27.     Despite attempts, Defendant’s app did not integrate with Plaintiff’s software, nor

was there any function within the app to permit access for visually impaired individuals through

other means. Her rental attempts were rendered futile because the app was inaccessible. Therefore,

Plaintiff was denied the full use and enjoyment of the goods and services available on Defendant’s

app as a result of access barriers on the app. For example, VoiceOver users cannot use the calendar

selector. VoiceOver users become stuck on the location search page and cannot move forward or

backwards. Payment requirements are only displayed visually and not via VoiceOver.

       28.     Defendant’s app does not meet the WCAG 2.1 A level of accessibility. As to

WCAG guideline 2.1.1 – Keyboard, the app should be accessible by keyboard only (no mouse or

other pointing device should be required). Here, the calendar dates for returning the vehicle are



                                                  7
not accessible with VoiceOver. As to WCAG guideline 2.1.2 – No Keyboard Trap, the app should

not trap keyboard users (ensure users are not trapped in content and can move to and from

components as well as focus with only a keyboard). Here, after a user searches for locations, they

can only continue forward with the process. The close and back buttons are not focusable and the

user is either stuck on this page or must move forward by selecting a location. As to WCAG

guideline 2.5.3 – Label in Name, any component in the app that has text or images of text must

have an accessible name shown in visible text. Here, the Join Now button is announced as "accept

button, button." The incorrect label may prevent users from joining. As to WCAG guideline 3.3.2

– Labels or Instructions, elements should be labeled and give instructions. Here, the non-link

information, such as the location name, address and hours are not accessible with VoiceOver focus.

As to WCAG guideline 4.1.1 – Parsing, the app should have no major code errors. Here, after the

initial location comes into focus, the focus moves between elements with nothing being

announced.

       29.     Defendant’s app does not meet the WCAG 2.1 AA level of accessibility. As to

WCAG guideline 2.4.6 – Headings and Labels, headings and labels should be clear. Here, the

visible password requirements are not accessible for VoiceOver users. When it is in focus,

VoiceOver reads the last name and email fields displayed above, with no context of the password

field or its requirements.

       30.     By failing to adequately design and program its app to accurately and sufficiently

integrate with VoiceOver, Defendant has discriminated against Plaintiff and others with visual

impairments on the basis of a disability by denying them full and equal enjoyment of the app, in

violation of 42 U.S.C. § 12182(a) and C.F.R. § 36.201.

       31.     As a result of Defendant’s discrimination, Plaintiff was unable to use Defendant’s




                                                8
app and suffered an injury in fact including loss of dignity, mental anguish and other tangible

injuries.

        32.    The barriers on the app have caused a denial of Plaintiff’s full and equal access in

the past, and now deter Plaintiff from attempting to use Defendant’s app.

        33.    If Defendant’s app were accessible, Plaintiff could independently navigate, review

and reserve automobiles from Defendant’s stores online, as well as utilize the other functions on

the app.

        34.    Plaintiff believes that although Defendant may have centralized policies regarding

the maintenance and operation of its app, Defendant has never had a plan or policy that is

reasonably calculated to make its app fully accessible to, and independently usable by, people with

visual impairments.

        35.    Without injunctive relief, Plaintiff and other visually impaired individuals will

continue to be unable to independently use Defendant’s app in violation of their rights under the

ADA.

                                 SUBSTANTIVE VIOLATION

                        (Title III of the ADA, 42 U.S.C. § 12181 et seq.)

        36.    The allegations contained in the previous paragraphs are incorporated by reference.

        37.    Section 302(a) of Title III of the ADA, 42 U.S.C. § 12101 et seq., provides: “No

individual shall be discriminated against on the basis of a disability in the full and equal enjoyment

the goods, facilities, privileges, advantages or accommodations of any place of public

accommodation by any person who owns, leases (or leases to), or operates a place of public

accommodation.” 42 U.S.C. § 12182(a).

        38.    Defendant’s stores and accompanying app are public accommodations within the



                                                  9
definition of Title III of the ADA, 42 U.S.C. § 12181(7)(E).

       39.     Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to

deny individuals with disabilities the opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages or accommodations of an entity. 42 U.S.C. §

12182(b)(1)(A)(i).

       40.     Under Section 302(b)(2) of Title III of the ADA, it is unlawful discrimination to

deny individuals with disabilities the opportunity to participate in or benefit from the goods,

services, facilities, privileges, advantages or accommodations, which is equal to the opportunities

afforded to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

       41.     Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

includes, among other things:

               a failure to make reasonable modifications in policies, practices or
               procedures, when such modifications are necessary to afford such goods,
               services, facilities, privileges, advantages or accommodations to individuals
               with disabilities, unless the entity can demonstrate that making such
               modifications would fundamentally alter the nature of such goods, services,
               facilities, privileges, advantages or accommodations; and a failure to take
               such steps as may be necessary to ensure that no individual with a disability
               is excluded, denied services, segregated or otherwise treated differently
               than other individuals because of the absence of auxiliary aids and services,
               unless the entity can demonstrate that taking such steps would
               fundamentally alter the nature of good, service, facility, privilege,
               advantage or accommodation being offered or would result in an undue
               burden.

42 U.S.C. § 12182(b)(2)(A)(ii) (iii); see also 28 C.F.R. § 36.303(a).

       42.     Title III requires that “[a] public accommodation shall furnish appropriate auxiliary

aids and services where necessary to ensure effective communication with individuals with

disabilities.” 28 C.F.R. § 36.303(c)(1). The regulations set forth numerous examples of “auxiliary

aids and services,” including “…accessible electronic and information technology; or other




                                                10
effective methods of making visually delivered materials available to individuals who are blind or

have low vision.” 28 C.F.R. § 36.303(b).

       43.     The acts alleged herein constitute violations of Title III of the ADA, and the

regulations promulgated thereunder. Plaintiff, who is legally blind and has a disability that

substantially limits the major life activity of seeing within the meaning of 42 U.S.C. §§

12102(1)(A) and (2)(A), has been denied full and equal access to Defendant’s app. Plaintiff has

not been afforded the goods, services, privileges and advantages that are provided to other patrons

who are not disabled, and/or has been provided goods, services, privileges and advantages that are

inferior to those provided to non-disabled persons. These violations are ongoing as Defendant has

failed to make any prompt and equitable changes to its app and policies in order to remedy its

discriminatory conduct.

       44.     Pursuant to 42 U.S.C. 12188 and the remedies, procedures and rights set forth and

incorporated therein, Plaintiff, on behalf of herself and on behalf of others similarly situated

requests relief as set forth below.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, on behalf of herself and others similarly situated prays for:

       a.      A Declaratory Judgment that at the commencement of this action Defendant was in
               violation of the specific requirements of Title III of the ADA described above, and
               the relevant implementing regulations of the ADA, in that Defendant took no action
               that was reasonably calculated to ensure that its app is fully accessible to, and
               independently usable by, blind individuals;

       b.      A permanent injunction pursuant to 42 U.S.C. § 12188(a)(2) and 28 CFR § 36.504
               (a) which directs Defendant to take all steps necessary to brings its app into full
               compliance with the requirements set forth in the ADA, and its implementing
               regulations, so that its app is fully accessible to, and independently usable by, blind
               individuals, and which further directs that the Court shall retain jurisdiction for a
               period to be determined to ensure that Defendant has adopted and is following an
               institutional policy that will in fact cause Defendant to remain fully in compliance
               with the law;


                                                 11
      c.     Payment of costs of suit;

      d.     Payment of reasonable attorneys’ fees, pursuant to 42 U.S.C. § 12205 and 28 CFR
             § 36.505; and,

      e.     The provision of whatever other relief the Court deems just, equitable and
             appropriate.

Dated: March 25, 2020                    Respectfully submitted,
                                         /s/ J. Courtney Cunningham
                                         J. Courtney Cunningham, Esq.
                                         J. COURTNEY CUNNINGHAM, PLLC
                                         FBN: 628166
                                         8950 SW 74th Court, Suite 2201
                                         Miami, FL 33156
                                         T: 305-351-2014
                                         cc@cunninghampllc.com




                                            12
